DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00364-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JOHN AND KATINA DUKE,§
	APPEAL FROM THE 172ND
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

HOMEGUARD PEST 
CONTROL, INC., ET AL,
APPELLEES§
	JEFFERSON COUNTY, TEXAS




 MEMORANDUM OPINION

PER CURIAM

	Appellant has notified this court that the parties have reached an agreement disposing of all
issues presented for appeal and requests that the appeal be dismissed.  All other parties have received
a copy of Appellant's notice.  Because Appellant has met the requirements of Tex. R. App. P. 42.1
(a)(2), the motion is granted, and the appeal is dismissed.	
Opinion delivered March 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)